Citation Nr: 1647216	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  15-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for diabetes.

2. Entitlement to service connection for high blood pressure.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a bilateral leg disability, to include as secondary to a back disability.

5. Entitlement to service connection for lung cancer, to include right lung lobectomy, and to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1957 to April 1961. The Veteran passed away in July 2016. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claims for entitlement to service connection. The Veteran timely appealed that decision during his lifetime.


FINDING OF FACT

In October 2016, VA was notified that the Veteran died in July 2016.


CONCLUSION OF LAW

Due to the death of the claimant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal. The Board received notice of the Veteran's death in October 2016. As a matter of law, claims do not survive the death of the claimant. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). As such, this appeal has become moot by virtue of the death of the claimant and thus must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion. Such request must be filed not later than one year after the date of the Veteran's death. 38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title." 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated. 38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.  






____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


